DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In Claim 18, line 11, “the” before “user” should be changed to – a --;
-In Claim 19, line 2, “a” before “user” should be changed to – the --.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an illumination system having, inter alia, “…a wearable device comprising at least one second light source wherein the wearable device causes the controller to direct light from the at least one light assembly to a location being viewed by a user” (claim 1); or a wearable device having, inter alia, “… the wearable device is in communication with at least one imager configured to capture image data from one of a surgical field and a surgical suite; wherein the guidance system includes a laser configured to emit one of visible and non-visible light; wherein the light emitted from the guidance system is tracked by the imager and communicated to an illumination system, and wherein the illumination system, in response to receiving communication from the guidance system, emits light from a light assembly directed to where the user is looking (claim 18). The remaining claims 2-17 and 19 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1 through 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892.
                                                 Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844